
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 6186
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 11, 2012
			Received; read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		AN ACT
		To require a study of voluntary
		  community-based flood insurance options and how such options could be
		  incorporated into the national flood insurance program, and for other
		  purposes.
	
	
		1.Studies of voluntary
			 community-based flood insurance options
			(a)Study
				(1)Study
			 requiredThe Administrator of
			 the Federal Emergency Management Agency shall conduct a study to assess
			 options, methods, and strategies for making available voluntary community-based
			 flood insurance policies through the National Flood Insurance Program.
				(2)ConsiderationsThe
			 study conducted under paragraph (1) shall—
					(A)take into
			 consideration and analyze how voluntary community-based flood insurance
			 policies—
						(i)would affect
			 communities having varying economic bases, geographic locations, flood hazard
			 characteristics or classifications, and flood management approaches; and
						(ii)could satisfy the
			 applicable requirements under section 102 of the Flood Disaster Protection Act
			 of 1973 (42 U.S.C.
			 4012a); and
						(B)evaluate the
			 advisability of making available voluntary community-based flood insurance
			 policies to communities, subdivisions of communities, and areas of residual
			 risk.
					(3)ConsultationIn
			 conducting the study required under paragraph (1), the Administrator may
			 consult with the Comptroller General of the United States, as the Administrator
			 determines is appropriate.
				(b)Report by the
			 administrator
				(1)Report
			 requiredNot later than 18
			 months after the date of enactment of this Act, the Administrator shall submit
			 to the Committee on Banking, Housing, and Urban Affairs of the Senate and the
			 Committee on Financial Services of the House of Representatives a report that
			 contains the results and conclusions of the study conducted under subsection
			 (a).
				(2)ContentsThe
			 report submitted under paragraph (1) shall include recommendations for—
					(A)the best manner to
			 incorporate voluntary community-based flood insurance policies into the
			 National Flood Insurance Program; and
					(B)a strategy to
			 implement voluntary community-based flood insurance policies that would
			 encourage communities to undertake flood mitigation activities, including the
			 construction, reconstruction, or improvement of levees, dams, or other flood
			 control structures.
					(c)Report by
			 comptroller generalNot later
			 than 6 months after the date on which the Administrator submits the report
			 required under subsection (b), the Comptroller General of the United States
			 shall—
				(1)review the report
			 submitted by the Administrator; and
				(2)submit to the
			 Committee on Banking, Housing, and Urban Affairs of the Senate and the
			 Committee on Financial Services of the House of Representatives a report that
			 contains—
					(A)an analysis of the
			 report submitted by the Administrator;
					(B)any comments or
			 recommendations of the Comptroller General relating to the report submitted by
			 the Administrator; and
					(C)any other
			 recommendations of the Comptroller General relating to community-based flood
			 insurance policies.
					
	
		
			Passed the House of
			 Representatives September 10, 2012.
			Karen L. Haas,
			Clerk
		
	
